DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim element “signal processing means” is a means (or step) plus function limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. The specification fails to disclose a specific structure or class of structure as the signal 
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification that perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim element “signal processing means” is a means (or step) plus function limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driesel et al. (US 2014/1978332).
Regarding claim 1, Driesel et al. (‘332) teach a physiological parameter inductive sensing system for sensing electromagnetic signals emitted from a body in response to electromagnetic excitation signals propagated into said body (#15 see Fig. 1a), the system comprising: a loop resonator for inductively coupling with said electromagnetic signals emitted from the body (see [0024]; and Fig. 1a), the resonator comprising a loop antenna (#11 see Fig. 1a) and an electrically coupled capacitor (CT see Fig. 1a), the loop of the antenna having only a single turn of circumferential length l (see [0070]; and Fig. 1a), and a signal generation means (see Fig. 15) adapted to excite the resonator to generate the electromagnetic excitation signals having a radial frequency .omega. for propagating into said body (see [0024], [0074]), wherein a normalized radial frequency .omega. ^ .ident. .omega. .omega. ref 
Regarding claim 2, Driesel et al. (‘332) teach the physiological parameter inductive sensing system as claimed in claim 1, wherein the normalized radial frequency [circumflex over (.omega.)] of the electromagnetic excitation signals is from 0.025 to 0.25 (see [0026]-[0027], [0075]-[0076]).
Regarding claim 3, Driesel et al. (‘332) teach the physiological parameter inductive sensing system as claimed in claim 1, wherein the normalized radial frequency [circumflex over (.omega.)] of the electromagnetic excitation signals is from 0.04 to 0.25 (see [0026]-[0027], [0075]-[0076]).
Regarding claim 4, Driesel et al. (‘332) teach the physiological parameter inductive sensing system as claimed in claim 1, wherein the signal generation means is adapted to excite the resonator to resonate at a radial frequency .omega. in order to generate the excitation signals having radial frequency .omega. (see [0039]-[0040]).
Regarding claim 5, Driesel et al. (‘332) teach the physiological parameter inductive sensing system as claimed in claim 4, wherein the resonator is provided having a natural resonance frequency of .omega. in order to facilitate exciting of the resonator at a radial frequency of .omega., and optionally wherein the capacitor is selected for tuning the natural resonance frequency of the resonator (see [0074]-[0076]).
Regarding claim 8, Driesel et al. (‘332) teach the physiological parameter inductive sensing system as claimed in claim 1, wherein a frequency of the electromagnetic excitation signals is from 30 MHz to 1000 MHz (see [0076]).

Regarding claim 10, Driesel et al. (‘332) teach the physiological parameter inductive sensing system as claimed in claim 1, wherein a frequency of the electromagnetic excitation signals is from 30 MHz to 500 MHz (see [0076]).
Regarding claim 11, Driesel et al. (‘332) teach the physiological parameter inductive sensing system as claimed in claim 1, wherein a frequency of the electromagnetic excitation signals is from 100 MHz to 500 MHz (see [0076]).
Regarding claim 13, Driesel et al. (‘332) teach the physiological parameter inductive sensing system as claimed in claim 1, wherein the system comprises a signal processing means for processing signals sensed by the antenna to derive one or more physiological parameters (see Fig. 15).
Regarding claim 14, the physiological parameter inductive sensing method is rejected mutatis mutandis in view of the rejection of claim 1 above by Driesel et al. (‘332).
Regarding claim 15, Driesel et al. (‘332) teach the method as claimed in claim 14, wherein the normalized radial frequency [circumflex over (.omega.)] of the electromagnetic excitation signals is from 0.025 to 0.25 (see [0026]-[0027], [0075]-[0076]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driesel et al. (US 2014/1978332). 
Regarding claim 6, Driesel et al. (‘332) teach the physiological parameter inductive sensing system as claimed in claim 1, wherein the system comprises a signal processing means adapted to process signals received at the antenna and to downscale a frequency of the signals by mixing each signal with a reference oscillatory signal of a different frequency, and apply a differential filter to derive an output signal having a frequency being the difference between the frequency of the oscillatory signal and the received signal. Mixing a signal with a known signal instead of relying on a frequency divider to downscale the frequency of the signal is regarded as common practice in the art of signal processing. As such, the limitation is routine to one of ordinary skill in the art and does not produce an unexpected result.
Regarding claim 7, Driesel et al. (‘332) teach the physiological parameter inductive sensing system as claimed in claim 6, wherein the frequency of the reference oscillatory signal and the frequency of the received signals is from 10 to 20% apart. Mixing a signal with a known signal instead of relying on a frequency divider to downscale the frequency of the signal is regarded as common practice in the art of signal processing. As such, the limitation is routine to one of ordinary skill in the art and does not produce an unexpected result.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Driesel et al. (US 2014/1978332) in view of Wyeth et al. (US 2015/374292).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793